     Case 2:19-cv-06174-DMG-SK Document 21 Filed 04/30/20 Page 1 of 1 Page ID #:138




1
2
3
4
5                            UNITED STATES DISTRICT COURT
6                          CENTRAL DISTRICT OF CALIFORNIA
7
                                                 )
8      ALEX GORIN,                               ) Case No. CV 19-6174 DMG (SKx)
                                                 )
9                              Plaintiff,        )
                                                 )
10                v.                             )
                                                 ) JUDGMENT
11                                               )
       HARTFORD LIFE INSURANCE                   )
12     COMPANY,                                  )
                                                 )
13                                               )
                                                 )
14                             Defendant.        )
                                                 )
15                                               )
16
17          The Court having granted Defendant Hartford Life Insurance Company’s motion to
18    dismiss by Order dated April 29, 2020 [Doc. # 20],
19          IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
20    of Defendant and against Plaintiff Alex Gorin.
21
22    DATED: April 30, 2020
23                                                             DOLLY M. GEE
24                                                     UNITED STATES DISTRICT JUDGE

25
26
27
28



                                                 -1-
